Ketcham, S.
This is a motion for the discharge from imprisonment of a testamentary trustee, who stands committed for contempt until he shall have paid to the persons whose rights were impaired by the misconduct which constitutes his contempt a fine of $20,023.79, or unless the court shall see fit sooner to discharge him.
There is no proof tending to show that the petitioner is unable to pay this fine, unless his own statements in that regard be accepted.
These statements contain nothing more than a generalization that the petitioner has no property of any kind whatever, has nothing, has no means of earning money except his personal services.
These averments cannot be the basis for the relief sought.
The motion should be denied,
j Motion denied.